Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 41-68 and 70-81 are pending in the present application.

Election/Restrictions
Applicant’s election of Group II,

    PNG
    media_image1.png
    112
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    298
    media_image2.png
    Greyscale

and the species of compound MKG25, found on page 232 of the specification (reproduced below),

    PNG
    media_image3.png
    179
    338
    media_image3.png
    Greyscale

in the reply filed on March 22, 2022 was acknowledged in the previous Office Action. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 was filed after the mailing date of the non-final Office Action on June 9, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.


Claim Objections
Claims 41, 47, 48, 51, 52, 54, 54, 61 and 70-78 are objected to because of the following informalities:  
a)  claims 41, 47, 48, 51, 52, 54, 54, 61 and 70-78 are not completely legible;
b)	an “or” should have been placed before “2-aziridinyl” under the definition of R9 in claim 52; and
c)	the variable n should represent a maximum of 2 in claim 54.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44, 47-51 and 53 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  No support is found for the R12 variable representing C1-C4 fluoroalkyl as added to claim 41.  The definition of variable R12 is found in paragraph [058] on page 5 of the specification and in originally filed claim 1 which state that the R12 variable can represent -C1-C6 haloalkyl, not a C1-C4 fluoroalkyl as added to claim 41.  Applicant did not state where in the specification or the originally filed claims for the amendment to the definition of variable R12.  Applicant should specifically point out the support in the original disclosure {page number(s) and line number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Claims dependent on claim 41 which do not resolve this issue also lack proper written description.   Therefore, the claims lack written description as such.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 52 and 70-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 52, the presence of the phrase “Ar2 is 4-MePh, 4-ClPh” is unclear and should have been deleted since it has already been stated in the claim that the Ar2 variable can represent these two rings (lines 3-4 of the claim).
In claim 52, at the end of the definition of R9, the “or” should be changed to an “and” for the sake of clarity.
Claim 70 lacks antecedent basis from claim 54 because there is no earlier recitation in claim 54 that the Z and Y variables can represent “CH” as claimed in claim 70.  The Z and Y variable positions in the structure in claim 70 corresponds to the Y1 and Y2 variable positions, respectively, in claim 54.  The Y1 and Y2 variables in claim 54 can each represent CR6 but the R6 variable does not represent hydrogen in claim 54.  See claims 71, 72, 73, 74, 75, 76, 77 and 78 for same.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 70-78 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 70 fails to further limit claim 54 because claim 70 is broader in scope than claim 54.  Claim 54 does not claim that the Z and Y variable position can represent “CH” as claimed in claim 70.  The Z and Y variable positions in the structure in claim 70 corresponds to the Y1 and Y2 variable positions, respectively, in claim 54.  The Y1 and Y2 variables in claim 54 can each represent CR6 but the R6 variable does not represent hydrogen in claim 54.  See claims 71, 72, 73, 74, 75, 76, 77 and 78 for same.


Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/033,879 has been reviewed and is NOT accepted.  See below comments regarding the terminal disclaimer.

    PNG
    media_image4.png
    314
    892
    media_image4.png
    Greyscale




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-68, 70-73 and 79-81 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 169-171, 174-186 and 188-196 of copending Application No. 17/033,879 {US 2021/0107914}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of claimed subject matter in the copending application with the present claimed invention.  See especially the compounds of formula (I) in claim 188 in the copending application which is directed to a method of treating the same diseases and disorders as claimed in the present invention.
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the present compounds derives from the expectation that structurally similar compounds would possess similar activity {e.g., type 2 orexin receptor (OX2R) agonist}. 
One skilled in the art would thus be motivated to prepare products embraced by the claims in the copending application to arrive at the present products of formula (I) with the expectation of obtaining additional beneficial products which would be useful as a type 2 orexin receptor (OX2R) agonist and would be useful for treating obesity, jet lag, narcolepsy, insomnia, etc.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
The present application is a continuation of copending Application No. 17/033,879.  Although a restriction was required in the copending application and in the present application, the method of use invention was also elected in the copending application and the present application.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


NOTE:  Applicant’s attention is directed to 
MPEP 1490(VI)(D)(2)(b) (reproduced below in-part), which states the following in regard to provisional nonstatutory obviousness-type double patenting rejections.
(b)    Applications Have the Same Effective U.S. Filing Date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.


	The elected species of compound MKG25 is not allowable.  See the claims in copending application 17/033,879.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 11, 2022
Book XXVII, page 8